PER CURIAM
On consideration of Disciplinary Counsel's report regarding petitioner's petition for reinstatement wherein Disciplinary Counsel informs the court that Mr. Feldman has demonstrated that he is fit to resume the practice of law, and it appearing that petitioner is eligible to file the petition for reinstatement, see In re Feldman , 113 A.3d 1084 (D.C. 2015), it is
ORDERED that petitioner's petition for reinstatement is granted. It is *345FURTHER ORDERED that Larry J. Feldman is hereby reinstated to the Bar of the District of Columbia.